DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 12, 14, 19, 24, 27, 33-37 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN 103190665 A).
In regard to claim 1, Cai et al discloses a method for the producing natural vegetable and fruit fermented beverage by:
(i) mixing different types of vegetable and fruit juice according to the same weight ratio and diluting with water to form slurry; 
(ii) hydrolyzing with cellulase (w/w) at constant temperature; 
(iii) adding 2-3% corn oligopeptide powder (w/v) and sugar, sterilizing and cooling;
(iv) inoculating lactic acid bacteria, fermenting, adding calcium carbonate (w/w) when the pH reaches 4, and then continuously fermenting with Leuconostoc mesenteroides; 
(v) inoculating high activity dry yeast (w/v) when pH of the fermentation liquid reaches to 3.5, fermenting, sterilizing and cooling to room temperature; and 
(vi) filtering and homogenizing (Abstract).
Cai et al discloses a natural vegetable and fruit fermented beverage prepared by the above method, comprising more than 0.2 g/100 ml oligopeptide, more than 2.5 g/100 ml total acid (counted by lactic acid), more than 0.5 g/100 ml reducing sugar, more than 0.3 g/l mannitol, 0.25 g/l sorbitol and more than 0.25 g/100 ml dietary fiber (Abstract)..
Cai et al discloses:

In the step (iii), the adding amount of corn oligopeptide powder is 2-3% (w/v) and the adding amount of sugar is 5-10% brown sugar and 5-10% white granulated sugar, the sterilization is performed at 80-90 degrees C for 20-40 minutes and the material is cooled to 30-35 degrees C. 
In the step (iv), the amount of lactic acid bacteria is 2-4 U/1000l, the lactic acid bacteria is Streptococcus thermophilus, Lactobacillus delbrueckii subsp. bulgaricus, Lactobacillus acidophilus, Bifidobacterium and/or Lactobacillus casei, the fermentation temperature is 30-35, the adding amount of calcium carbonate is 0.2-0.5% (w/w), the amount of Leuconostoc mesenteroides is 1-3 U/1000 l, and the continuous fermentation is carried out at 25-35 degrees C. In the step (v), the adding amount of sucrose to fermentation liquid is 0.5-1.5% solution (w/v) and the adding amount of corn oligopeptide powder is 0.5-1.5% (w/v), the sterilization is performed at 80-90 degrees C for 20-40 minutes, the adding amount of active dry yeast is 0.08-0.12% (w/v), the fermentation is carried out at 25-30 degrees C for 24-72 hours and the material is cooled to the room temperature. 
In the step (vi), the homogenization comprises sieving fermentation liquid by 40-80-mesh vibration sieve, filtering the fermentation liquid by high pressure homogenization, where the first homogenization pressure is 14-18 MPa and the second homogenization pressure is 4-5 MPa, and the total pressure is not less than 18 Mpa, adding 0.5-1% maltitol, 0.1-0.2% galactooligosaccharide and 0.01-0.02% acesulfame potassium to homogenization liquid, filtering, sterilizing and storing at 4-10 degrees C.
Claim 1 has been amended to include the recitation of dead microbial cells. In regard to this recitation, it is noted that some part of microbial cells would be inherently dead(see also claim 42).

In regard to claim 12, it is noted that fungal species are not required, but rather further limit fungi cells recitation in claim 5. Claim 5 does not require fungi cells.
In regard to claims 14 and 41, Cai et al discloses juice.
In regard to claim 19, one of ordinary skill in the art would have been motivated to employ any conventional technique associated with fermentation employing microbial cells.
In regard to claim 22, one of ordinary skill in the art would have been motivated to remove ethanol if the non-alcoholic beverage desired as a final product.
In regard to claim 24, 33 and 37, it is noted that the claimed sugars are reduced as a result of fermentation with yeast.
In regard to claims 27, 33 and 36, Cai et al discloses adding 0.5-1% maltitol, 0.1-0.2% galactooligosaccharide
In regard to claims 34-35 and 40, Cai et al discloses the step of sterilization.
In regard to claims 36, Cai et al further discloses sorbitol ([0054]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN 103190665 A) in view of Hsu (US 4,659,662).
Claim 4 has been amended to include the limitation of microbial cells immobilized in a matrix. It is noted that immobilizing microbial cells on a matrix is a well establish practice in the art. Hsu discloses contacting yeast with substrate when yeast immobilized in a matrix:
These and other objects are achieved by a process in which a substrate, capable of being fermented by yeast to produce ethanol or an ethanol-containing potable product, is contacted, in a batch operation, with a plurality of loosely-packed, freely-movable particles comprised of yeast which are immobilized or encapsulated within a semi-permeable matrix material, the contacting being conducted at conditions at which fermentation of the substrate occurs, and 
According to the invention, as applied to the making of beer for example, the batch fermentation process takes place in vessels conventionally employed in beer-making, such as open or closed vertical or horizontal tanks. Conventional brewers wort (without need for extensive filtration to remove suspended matter) is added to the tank and is pitched with yeast, in the form of a plurality of particles comprised of yeast immobilized in a semi-permeable matrix material. Yeast concentrations are chosen so as to attain a desired degree of attenuation within a generally predetermined period of time, and typically will be the same or, preferably, greater than those employed in conventional beer-making processes during the peak of fermentation. As explained in further detail hereinafter, neither exogenous agitation nor the use of elevated temperatures is required during the process in order to obtain rapid fermentation and, as a consequence, the production of undesired higher alcohols and esters, as well as the production of excessive foam, is minimized. 
The overall fermentation and maturation process can be conducted in the same vessel. Desirably low levels of diacetyl and other unwanted compounds are attained in a relatively short time since the overall process reduces yeast growth and reproduction to a minimum. As a result, the production of undesired compounds such as acetaldehyde, hydrogen sulfide and the like, which are yeast-growth dependent and are responsible to a large degree for the "young" or "green beer" aroma, is greatly minimized. This in turn significantly reduces the time, otherwise required in conventional beer processes, of storage needed to reduce or eliminate such compounds. In addition to the foregoing, the present process enables the presence of substantial quantities of yeast (immobilized or encapsulated within the semi-permeable matrix material) during maturation; as a result, a rapid and high degree of reabsorption of diacetyl produced during fermentation and/or as a consequence of any yeast growth can be achieved. 
As a result of the immobilization of the yeast cells in particles formed from semi-permeable matrix material, removal of yeast from fermented wort is a simple matter of draining the vessel through a screen or filter sized so as to pass 

One of ordinary skill  in the art would have been motivated to modify Cai et al in view of Hsu and to employ microbial cells immobilized in a matrix for the reasons as taught by Hsu. This leads to a reduction of time necessary for the process of contacting microbial cells with substrate, simplification of the separation process of substrate from microbial cells, more efficient handling of microbial cells, etc.

Response to arguments
The rejection of claim(s) 1-5, 12, 14, 24, 27, 33-37 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (CN 103190665 A) has been withdrawn in view of claims amendments.
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
On page 8 of the Reply, Applicant presents the following arguments:
In regard to claim 3, now forming part of claim 1, the Examiner states that some part of microbial cells would inherently be dead. As described above, unexpectedly, the microbial dead cells preserve enzymatic activity, and the conversion of mono- and disaccharide to oligo-and/or polysaccharide is solely due to the presence of microbial dead cells. In this regard it should be noted that the presence of live (proliferating) microbial cells during the process of the present invention is highly non-desirable, since living cells consume the monosaccharides during 
It is not clear how the live cells are highly undesirable when the previously presented claim 2 recited the limitation of “[t]he process of claim 1, wherein the microbial cells are selected from the group consisting of dead cell, living cells and a combination thereof”.
Applicant’s attention is further directed to the original disclosure:
[0027] According to certain embodiments, the microbial cells are selected from the group consisting of dead cell, living cells and a combination thereof. According to certain exemplary embodiments, the microbial cells are dead cells. 
[0044] According to certain embodiments, contacting the microbial cells with the starting food product or a composition comprising same comprises adding the dead or living microbial cells to the starting food product or to the composition comprising same. 
[0056] According to certain embodiments, the process comprises contacting the starting food product with a combination of dead or living cells of at least one yeast species and at least one bacteria or fungi species. The cells can be dead or alive. According to certain embodiments, a combination of dead cells and living cells is used. 
[0059] According to certain additional exemplary embodiments, when a combination of dead or alive yeast cells and dead or living bacteria cells are used, the bacterial cells are of the bacterium Zymomonas mobilis. According to further exemplary embodiments, the bacterial cells are of Bacillus licheniformis. 
[0060] According to other exemplary embodiments, when the dead or alive cells are of a fungus or a combination of yeast and fungus, the fungus is selected from the group consisting of Aureobasidium pullulans, Aspergillus japonicus, Aspergillus niger, Aspergillus foetidus Aspergillus oryza, Sclerotinia sclerotiorum and Scopulariopsis brevicaulis. Each possibility represents a separate 
[0061] According to certain embodiments, a combination of dead yeast cells and dead bacteria or fungi cells is used. According to other embodiments, a combination of living yeast cells and living bacteria or fungi cells is used. 
[0062] According to certain embodiments, contacting the starting food product with the dead or living microbial cells comprises suspending the microbial cells in the starting food product or a composition comprising same, wherein the process further comprises separating the microbial cells from the processed food or the composition comprising same. 

It is further noted that the instant claims do not exclude living cells from the cell composition. It is further noted that any batch of yeast and bacteria disclosed by Cai et al would inherently contain some dead cells.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/            Primary Examiner, Art Unit 1791